PUBLISH


                  IN THE UNITED STATES COURT OF APPEALS
                                                                               FILED
                            FOR THE ELEVENTH CIRCUIT                  U.S. COURT OF APPEALS
                                                                        ELEVENTH CIRCUIT
                                                                            JULY 03 2000
                                     _______________
                                                                         THOMAS K. KAHN
                                                                              CLERK
                                     No. 97-3270
                                  _______________
                        D. C. Docket No. 96-247-CIV-OC-10AE


KAREN ANDERSON,

                                                     Plaintiff-Appellee,

                                            versus

AUTO-OWNERS INSURANCE COMPANY,

                                                     Defendant-Appellant.

                          ______________________________

                      Appeal from the United States District Court
                          for the Middle District of Florida
                        ______________________________
                                    (July 3, 2000)


Before BIRCH and KEITH*, Circuit Judges.**
_________________________________

* Honorable Damon J. Keith, U.S. Circuit Judge for the Sixth Circuit, sitting by designation.

** Judge Joseph W. Hatchett resigned on May 14, 1999, and did not participate in this decision.
This decision is rendered by quorum. 28 U.S.C. § 46(d).
PER CURIAM:

      On April 13, 1999, we issued an opinion in this case in which we requested the

Florida Supreme Court's assistance with respect to a certified question concerning

whether the tractor-trailer rig involved in this case should be treated as a single-

covered automobile, under the insurance policy language forming the basis of the

present dispute, or whether the single accident resulting in plaintiff-appellee

Anderson's injuries constituted two occurrences within the meaning of the policy. See

Anderson v. Auto-Owners Ins. Co., 172 F.3d 767, 770 (11th Cir. 1999). The Florida

Supreme Court rephrased the questions as follows:

      I. Based on the applicable insurance policy language, should the tractor
      and trailer each be treated as a single covered automobile?

      II. If the tractor and trailer should each be treated as a single covered
      automobile, does the applicable policy language unambiguously limit
      coverage to a total of $750,000, even when multiple insured vehicles are
      involved in a single accident?

Auto-owners Ins. Co. v. Anderson, 756 So.2d 29,             (Fla. 2000). The Florida

Supreme Court then answered "the first rephrased certified question in the

affirmative," finding "that the tractor and trailer should each be treated as a single

covered automobile." Id. at     . The Florida Supreme Court answered "the second

rephrased certified question in the negative" finding that the policy provided "separate

liability coverages for each insured vehicle that was involved in the accident" and "the


                                           2
total available liability coverage for the accident that involved both vehicles is

$1,500,000." Id. at .

      Because the Florida Supreme Court's holdings are consistent with the rulings

of the district court, the district court's grant of summary judgment and award of

$1,500,000 to Anderson for her injuries is AFFIRMED.




                                        3